In the
                    Court of Appeals
            Second Appellate District of Texas
                     at Fort Worth
                   ___________________________

                        No. 02-19-00190-CV
                   ___________________________

               KINGS CASH GROUP, LLC, Appellant

                                   V.

CHRISTOPHER V. DOWNING AND C&A PHARMACEUTICAL ENTERPRISES-
    CA, LLC D/B/A SOUTH COAST MISSION PHARMACY, Appellees


                On Appeal from the 158th District Court
                        Denton County, Texas
                    Trial Court No. 18-11304-158


            Before Womack, J.; Sudderth, C.J.; and Gabriel, J.
                   Per Curiam Memorandum Opinion
               MEMORANDUM OPINION AND JUDGMENT

      We have considered the parties’ “Joint Motion for Voluntary Dismissal.” We

grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Appellant must pay all costs of this appeal. See Tex. R. App. P. 42.1(d), 43.4.

                                                      Per Curiam

Delivered: June 27, 2019




                                           2